Citation Nr: 0946114	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
major depressive disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1969 to June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, which in pertinent part, denied the 
benefit sought.  In a May 2004 rating decision, the RO denied 
the claim for service connection for IBS, and after receiving 
additional evidence, the RO confirmed and continued the 
denial of the claim in an August 2004 rating decision. 

In February 2009, the Veteran testified in a hearing before 
the Board at the Department of Veterans Affairs Central 
Office (CO) in Washington, DC.  A transcript of that hearing 
is contained in the claims file. 

The issue on appeal was previously before the Board in March 
2009, when it was remanded for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in March 2009, this case was remanded for 
further development.  While some of the requested development 
was completed, and a VA examination was provided in June 
2009, another VA medical opinion is necessary because the 
June 2009 examiner did not specifically opine as to whether 
or not the Veteran's IBS is due to or permanently aggravated 
by medication taken for his service-connected psychiatric 
problem.  The information requested on the prior remand 
remains necessary to properly address the appellant's claims.  
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran claims entitlement to service connection for IBS, 
to include as secondary to service-connected major depressive 
disorder.  Specifically, he contends that the medication he 
receives in treatment for his major depressive disorder 
causes or aggravates his IBS symptoms.  There appears to be 
some medical support for this assertion.  See December 2008 
statement from Dr. R. Phillips.  This evidence was noted in 
the Board's March 2009 remand, and the Board instructed the 
RO/AMC to schedule the Veteran for a VA examination to 
determine the nature and etiology of the Veteran's IBS.  In 
particular, the Board instructed the RO/AMC to "...schedule 
the Veteran for a VA examination with the goal of achieving a 
clear, well-supported opinion as to whether the Veteran's IBS 
is related to service or to service-connected major 
depressive disorder (including medication taken for such)."  
See March 2009 Board Remand, page 4.   

In June 2009, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted the Veteran's subjective history of stomach 
problems in service and his history of increasing stomach 
problems since he began taking medication for his depression.  
The examination report shows that the examiner diagnosed the 
Veteran with moderate IBS.  The examiner opined that the 
Veteran's IBS was not caused by or related to service, to 
include as due to his service-connected major depressive 
disorder.  The examiner did not provide a rational that 
articulated why IBS was not due to or aggravated by service-
connected major depressive disorder.  The 2009 examiner did 
not give an opinion responding to the question of whether or 
not medications given for the service-connected psychiatric 
condition caused or aggravated (permanently) the Veteran's 
IBS.  

The June 2009 examiner failed to provide an adequate rational 
for why the Veteran's IBS was not incurred during service or 
otherwise related to service, to include as caused or 
aggravated by the medications he takes for his service-
connected major depressive disorder.  The examiner only noted 
that the Veteran had a pre-existing psychiatric disorder.  As 
the RO has (correctly or incorrectly) already granted service 
connection for the psychiatric disorder, whether or not this 
condition predated service has no bearing on the question of 
whether medication used to treat psychiatric problems causes 
or aggravates another disability.  In short, the 2009 
examiner does not discuss the medications the Veteran takes 
from his psychiatric disorder and whether they cause or 
permanently aggravate his IBS.  

Since the June 2009 examination report lacks the requested 
clear, well-supported medical opinion, regarding the 
likelihood of a link between medication taken for a service-
connected psychiatric disorder and IBS, the Board finds that 
a new VA medical opinion is warranted.  

The RO/AMC should forward the Veteran's claims to an 
appropriate VA examiner to review and to provide a clear, 
well-supported medical opinion as to the likelihood that the 
Veteran's IBS is related to (due to or permanently aggravated 
by) service or to service-connected major depressive disorder  
- specifically including medication taken for such 
disability.  In this regard, the examiner should note the 
medications that the Veteran takes for his service-connected 
major depressive disorder, and then the examiner should 
indicate whether IBS is caused or permanently aggravated by 
any of those medications.  

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, and 
obtain those records.  

If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

2.  After any additional records have been 
associated with the claims folder, the 
RO/AMC should forward the Veteran's 
medical records to an appropriate VA 
examiner to review and to determine the 
etiology of the Veteran's irritable bowel 
syndrome.  An examination should be 
scheduled only if deemed necessary by the 
examining physician.  Based on a thorough 
review of the claims files and any 
examination findings, the physician 
examiner is requested to provide a clear, 
well-supported medical opinion as to the 
likelihood that the Veteran's IBS is 
related to service.   

The examiner should provide an opinion on 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the Veteran's IBS is 
related to (due to or permanently 
aggravated by) service or to service-
connected major depressive disorder  - 
specifically including medication taken 
for such disability.  In this regard, the 
examiner should note the medications that 
the Veteran takes for his service-
connected major depressive disorder, and 
then the examiner should indicate whether 
IBS is caused or permanently aggravated by 
any of those medications.  

If the examiner finds that the Veteran's 
IBS is in any way aggravated by his 
service-connected psychiatric disorder, 
then the examiner should also provide an 
opinion as to the extent to which the 
Veteran's IBS has been permanently 
worsened as a result of the disability (or 
medication taken for it).  A complete 
rationale should be given for all opinions 
and conclusions expressed.

3.  Following completion of all indicated 
development, the RO/AMC should 
readjudicate the Veteran's claim in light 
of all the evidence of record.  In the 
event that the claim is not resolved to 
the satisfaction of the Veteran, he should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


